Citation Nr: 1741855	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-24 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell cancer of the oropharynx (claimed as larynx cancer).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for squamous cell carcinoma of the oropharynx (claimed as larynx cancer).  The RO confirmed this denial in a September 2010 rating decision, after additional evidence was submitted.  In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case for additional development in May 2016.  The case is now returned for appellate review.

As noted in the Board's prior remand, the issue of entitlement to service connection for tinnitus has been raised by the record in testimony submitted by the Veteran during the February 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran does not have cancer of the larynx and that the squamous cell cancer of the oropharynx began years after his active military service and was not caused by any incident of service, including exposure to herbicides.




CONCLUSION OF LAW

Squamous cell cancer of the oropharynx was not incurred in or aggravated by service nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that the duties to notify and assist have been met.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  January 2010 correspondence from VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.  The Veteran has not made VA aware of any additional relevant, available records that have not been obtained.

The Veteran was provided with a VA medical opinion in June 2016 with a supplemental opinion in January 2017.  The opinions include objective findings necessary for rating purposes and discuss the etiology of the Veteran's squamous cell cancer of the oropharynx.  The Board remand requested an oncologist to provide the opinion; and it appears that the VA physician who provided the opinion is not an oncologist.  His qualifications note that he is a physician, F.A.C.S, Otolaryngology.  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor or other medical specialist.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, the Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  No probative evidence suggests that the VA physician was not competent to provide the requested opinion despite the fact that the physician was not an oncologist.  Accordingly, as the June 2016 and January 2017 opinions are thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record, there is no reason to find the opinion inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.

VA afforded the Veteran the opportunity to give testimony before the Board.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2016).

II.  Service Connection

Service connection is established if it is shown the Veteran has a disability resulting from an injury sustained or a disease contracted in the line of duty during active service, or for aggravation during service of a pre-existing condition beyond the natural progression of the disorder.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016).  Only disabilities listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other disabilities initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Malignant tumors are chronic diseases.  38 C.F.R. § 3.309(a) (2016).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases like malignant tumors are considered chronic, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of separation from service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

The Veteran claims to have cancer of the larynx, for which he is seeking compensation.  Medical records show, however, that the Veteran was diagnosed with oropharyngeal squamous cell carcinoma, rather than cancer of the larynx, the former of which is not presumptively related to herbicide exposure.  A private doctor, Dr. B., submitted a statement in April 2010 that the Veteran was first seen by him in May 2009 for laryngeal cancer.  However, Dr. B. did not submit any supporting medical records or pathology reports to support a diagnosis of laryngeal cancer.  His assessment is inconsistent with the private hospital records starting in March 2009 showing an assessment of left tonsillar mass and oropharyngeal mass, later diagnosed as squamous cell carcinoma.

Personnel records show that the Veteran served in the Republic of Vietnam during the Vietnam Era; so he is presumed to have been exposed to herbicides during his military service.  In addition, if he has cancer of the larynx, this would be presumed to be related to his exposure to herbicides in Vietnam.  See §§ 3.307(a)(6); 3.309 (e).  If larynx cancer is a result of the oropharyngeal cancer metastasizing to the larynx, then the presumptive regulations do not apply.  See VAOPGCPREC 18-97 (1997), 62 Fed. Reg. 37954 (1997) (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure); Darby v. Brown, 10 Vet. App. 243 (1997).  

The Board remanded the claim so that Dr. B. could be given the opportunity to submit supporting medical documentation for his assessment of laryngeal cancer.  In addition, the Veteran was provided a medical opinion to address the likelihood that his cancer is related to his military service, including his presumed exposure to herbicides.  

Squamous cell carcinoma of the oropharynx is not presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, this does not prevent the Veteran from receiving compensation if it is otherwise shown to be related to service on a direct basis.  

A VA opinion was provided in June 2016.  The Veteran's history was noted including a biopsy performed by a private otolaryngologist in March 2009 showing a diagnosis of squamous cell carcinoma of the left oropharynx.  The VA physician noted that the Veteran was exposed to Agent Orange in the military and also had a history of smoking cigarettes (20 pack-per-year for 40 years).  He did not have a history of excessive alcohol intake.  The physician noted that known causes of squamous cell carcinoma of the oropharynx included smoking, alcohol, and human papilloma virus.  The physician further indicated that according to VA documents, herbicides used in Vietnam were associated with many cancers, including respiratory cancers from the larynx proximally to the lungs distally.  It was noted that the oropharynx was considered part of the upper aerodigestive tract, but proximal to the larynx. The physician noted that the Veteran having a history of being a smoker likely contributed to his cancer.  He indicated that many patients that had not been exposed to Agent Orange or other toxins were diagnosed with oropharyngeal cancer every year.  It was noted that the etiology between these cancers and smoking and HPV was well-established and accounted for the vast majority of cases.  The physician concluded by stating he did not think that the Veteran's oropharyngeal cancer was likely due to Agent Orange exposure or to his service in the Navy in general.

Also, in June 2016, Dr. B. submitted a medical opinion noting that he had treated the Veteran since 2009 for his left oropharyngeal squamous cell carcinoma.  Dr. B. noted that it was brought to his attention that the Veteran served in Vietnam and was exposed to herbicides and defoliants.  Dr. B. indicated that this type of exposure had been proven to cause cancers of the respiratory system.  Thus, Dr. B. found that the herbicide exposure was a contributing factor to the development of the oropharyngeal cancer.

The VA physician provided a supplemental opinion in January 2017 to address the medical evidence from Dr. B. including the findings of laryngeal cancer in 2009.   The VA physician reviewed all of the private treatment records from Dr. B. and noted that while there were findings of malignant neoplasm of the larynx, on examination, there were no oral or oropharyngeal mucosal lesions or laryngeal mucosal lesions seen.  The pathology report in March 2009 noted left oral pharynx tumor and the diagnosis was squamous cell carcinoma.  The VA physician went on to note further detailed findings in 2009 and found that it was clear based on this evidence that the Veteran's cancer was located mostly in the oropharynx and did not involve the larynx.  Thus, the VA physician determined that the Veteran was diagnosed with squamous cell carcinoma of the left oropharynx in March 2009 and did not have larynx cancer.  It was noted that the most likely causes of oropharyngeal cancer were tobacco and alcohol use, and human papilloma virus.  According to VA documents there was no association between herbicides used in Vietnam and oropharyngeal cancers.  The Veteran was released from active duty in 1969 and his cancer was found 40 years later.  The physician noted that there was no way to be sure that Agent Orange did not play a role in this cancer; it was beyond medical knowledge at this time.  However, he found that the weight of the medical evidence did not favor Agent Orange as the likely cause.  It was determined that the majority of people diagnosed with oropharyngeal cancer had not been exposed to Agent Orange.  It also was noted that the Veteran was known to be at least a 20 pack-per-year cigarette smoker and consumed alcohol regularly, though not excessively.  

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's squamous cell carcinoma of the oropharynx is not caused by his service.  

The Veteran does not have a current diagnosis of cancer of the larynx.  His diagnosis of squamous cell carcinoma of the oropharynx is in 2009, at the earliest, which was 40 years after service.  Thus, service connection is not warranted as presumptively related to military service under 38 C.F.R. §§ 3.307, 3.309. 

There is no record of squamous cell carcinoma of the oropharynx being diagnosed in service.  Thus, service connection is not warranted under 38 C.F.R. § 3.303 (a).

Also, the most probative medical evidence shows that the post-service diagnosis of squamous cell carcinoma of the oropharynx is not related to service.  The Board finds the VA medical opinions in June 2016 and January 2017 to be probative as to the etiology of the skin cancer.  The VA physician was fully informed of the pertinent medical history of the case, provided a fully articulated opinion, and the opinion was supported by a reasoned analysis.  Therefore, the Board assigns a high probative value to these medical opinions.  See Nieves-Rodriguez, 22 Vet. App. 295, 303-04 (2008).  

While Dr. B. determined that the Veteran's exposure to Agent Orange was related to his oropharynx cancer, Dr. B. did not consider the other factors in the Veteran's medical history, including his smoking history.  Thus, in weighing the opinion from Dr. B. with that of the VA opinion in June 2016 and January 2017, the latter has more probative value.  While Dr. B. noted that there was a relationship between respiratory cancers and Agent Orange exposure, the Veteran's full medical history was not considered or a specific rationale given as to why the Veteran's oropharynx cancer was related to his Agent Orange exposure.  For this reason, service connection is not warranted under 38 C.F.R. § 3.303 (d).

In addition, there is no evidence of a chronicity in symptoms of oropharynx cancer since service, warranting service connection under 38 C.F.R. § 3.303(b).  

The Veteran contends that he has squamous cell carcinoma of the oropharynx (claimed as larynx cancer) due to service.  His profession is a chiropractor; so his opinion cannot be discounted as a lay person's opinion.  Nonetheless, the Board accords more weight to the medical evidence, including the findings per pathology report in 2009 and the VA medical opinions in June 2016 and January 2017 than to the Veteran's assertions.  The diagnoses for cancer were made per the pathology reports and the VA physician, who provided the June 2016 and January 2017 opinions has a specialty in otolaryngology, which gives him more probative and relevant training, experience, skill and background knowledge of the topic at hand than a chiropractor who would have a different, and unrelated, area of expertise.  The most probative evidence weighs against the claim of entitlement to service connection.

In summary, the preponderance of the evidence of record indicates that the Veteran does not have cancer of the larynx; and that the squamous cell carcinoma of the oropharynx was not shown in service or for many years thereafter, and is not related to service.  Accordingly, service connection for squamous cell carcinoma of the oropharynx, to include as secondary to herbicide exposure is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Entitlement to service connection for squamous cell cancer of the oropharynx (claimed as larynx cancer) is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


